DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “generate … a workflow creation user interface to create a networking workflow comprising at least one networking action”, “identify … a user-specification of a networking action for a first application to utilize application content from a second application”, “verify the networking action based on a response to a test action request transmitted to the workflow service”, and “transmit the networking action from the workflow application to a workflow service, wherein the workflow service retrieves the application content from the second application and causes the first application to utilize the application content from the second application according to the networking action”, which are unclear as what the claim is directed to. The claim is directed a user interface is generated to create a networking flow comprising at least one networking action, a user-specification of a networking action is identified, but it is unclear as what is the relationship between the networking action and the user-specification of a networking action. Furthermore, verify the networking action is not clear whether it is directed to the networking action included in the networking flow or the user-specified networking action, and what to verify the networking action since one could verify the correct syntax or that first application can utilize the content of the second application. Moreover, does the last step “transmit the networking action from the workflow application to a workflow service” is part of the verify step or when the networking workflow is running. Finally, the claim does not show that the networking workflow is created at all. Therefore, the claim is indefinite.
Claim 1 further recites “the workflow service” at line 14, and “a workflow service” at lines 15-16. The first time the “the workflow service” mentioned at line 14 lacks antecedent basis, and the second time “a workflow service” mentioned at lines 15-16 should be changed to “the workflow service”.
Claims 8 and 15 suffer the same problem as claim 1 above and therefore are also indefinite.
Claims 2-7, 9-14 and 16-20 depend on claims 1, 8 and 15 above, respectively and fail to remedy the deficiency of the claims 1, 8 and 15 above, and therefore are also indefinite.
No art rejection is issued in this office action. However, multiple searches have been performed and the prior arts are cited which can be used in the next rejection. Applicant should considered the prior art of records thoroughly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williamson (US 2010/0058290 A1) teaches a method for application development using middleware. A developer can launch a development request and a development engine can invoke a virtual development environment through which the user of the requesting client can initiate, configure, manage, maintain, and complete the development process for target application build. Code library of the virtual development environment can provide set of modules for the rapid and convenient of common or typical functions into the target application build. Multiple types of functions are provided including networking module. Developer can test/validate the built applications upon finish.
Sathiamoorthy et al. (US 2021/0019707 A1) teaches various approaches for workflow service back end integration. A workflow service can mange enterprise workflows using network services and other enterprise back ends.
Sharma et al. (US 2012/0254825 A1) teaches a method managing an Application Enablement Suite by providing an application developer with access to a workflow designer engine via a developer portal. Developer can utilize the workflow designer engine to create a new networking application (paragraphs [0089]-[0137]).
Gauvin et al. (US 2015/0135160 A1) teaches a system and method for providing an application development and distributed social platform.
Quinlan et al. (US 10,284,532 B2) teaches method for managing access to a resource by one  of a plurality of applications.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
June 3, 2022